Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The claims remain distinguished over all of the prior art including the newly cited prior art for reasons of record. The claim amendments are also deemed to mitigate all of the 35 U.S.C. 112 (b) issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
06/21/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778